United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1690
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   William Gauld

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                 ____________

                              Submitted: April 4, 2017
                               Filed: August 1, 2017
                                  ____________

Before SMITH, Chief Judge, WOLLMAN, LOKEN, RILEY, COLLOTON,
GRUENDER, BENTON, and KELLY, Circuit Judges, En Banc.
                             ____________

SMITH, Chief Judge.

      The mandatory minimum sentence for receiving child pornography in violation
of 18 U.S.C. § 2252(a)(2) is five years’ imprisonment. Id. § 2252(b)(1). But if the
defendant has a “prior conviction” under state law “relating to aggravated sexual
abuse, sexual abuse, or abusive sexual conduct involving a minor or ward,” then the
mandatory minimum sentence is 15 years’ imprisonment. Id. We granted en banc
review to consider whether a state juvenile-delinquency adjudication is a “prior
conviction” under § 2252(b)(1). Because it is not, we vacate William Gauld’s 15-year
sentence and remand for resentencing.

                                 I. Background
      Gauld created a profile on a photo-sharing website under the screen name
“lovesboys81.” He posted sexually explicit pictures of young boys and made lewd
comments about the pictures. He also downloaded child pornography. A search of
Gauld’s laptop and cell phone uncovered 921 images and 66 videos of child
pornography.

      Gauld pleaded guilty to violating 18 U.S.C. § 2252(a)(2) by receiving child
pornography. His presentence report (PSR) calculated his Guidelines range as
151–188 months’ imprisonment based on his offense level and criminal history.
Gauld’s criminal record included a juvenile-delinquency adjudication for criminal
sexual conduct involving a minor. Treating the juvenile-delinquency adjudication as
a conviction, the PSR applied the 15-year mandatory minimum in § 2252(b)(1). With
the mandatory minimum, Gauld’s Guidelines range became 180–188 months’
imprisonment. See U.S.S.G. § 5G1.1(c)(2).

       Gauld objected to a distribution enhancement listed in the PSR and to the
PSR’s counting his juvenile-delinquency adjudication as a “prior conviction” under
§ 2252(b)(1). The district court sustained Gauld’s objection to the enhancement. The
court told Gauld, though, that “it’s really not going to have an [e]ffect on the amount
of time that you are looking at,” because under circuit precedent, juvenile-
delinquency adjudications are prior convictions in § 2252(b)(1). According to the
district court, were it not for the mandatory minimum, Gauld “would be looking at a
guideline range of 121 to . . . 151 months.” The court sentenced Gauld to the 15-year
mandatory minimum.



                                         -2-
       On appeal, a panel of this court affirmed Gauld’s sentence. The panel majority
held that United States v. Woodard, 694 F.3d 950 (8th Cir. 2012), bound the district
court and the panel on whether juvenile-delinquency adjudications are prior
convictions under § 2252(b)(1). United States v. Gauld, 833 F.3d 941, 944 (8th Cir.
2016). Gauld moved for rehearing en banc, which we granted. We now hold that
juvenile-delinquency adjudications are not prior convictions under § 2252(b)(1).1 To
the extent Woodward concluded otherwise, it is overruled.2

                                  II. Discussion
      We interpret statutes de novo. United States v. Storer, 413 F.3d 918, 921 (8th
Cir. 2005). Title 18 U.S.C. § 2252(a) states, among other things, that those who
knowingly receive child pornography “shall be punished as provided in subsection (b)
of this section.” Subsection (b)(1) spells out the punishment for violating
§ 2252(a)(1)–(3):

      Whoever violates, or attempts or conspires to violate, paragraph (1), (2),
      or (3) of subsection (a) shall be fined under this title and imprisoned not
      less than 5 years and not more than 20 years, but if such person has a
      prior conviction under [certain federal laws], or under the laws of any
      State relating to aggravated sexual abuse, sexual abuse, or abusive
      sexual conduct involving a minor or ward, or [other child pornography
      or sex-trafficking offenses], such person shall be fined under this title
      and imprisoned for not less than 15 years nor more than 40 years.




      1
       The government agrees with Gauld that juvenile-deliquency adjudications are
not prior convictions under § 2252(b)(1) and that if Woodard held otherwise, it
should be overruled.
      2
       The panel opinion also addressed Gauld’s challenge to one of his special
supervised-release conditions. Because we are vacating Gauld’s sentence, we do not
address that challenge.

                                         -3-
       The statute does not define “prior conviction.” See 18 U.S.C. § 2256. Even
though Gauld’s adjudication occurred under state law, we look to federal law to
define this term. Storer, 413 F.3d at 921–22. Federal law has long distinguished
juvenile adjudications from criminal convictions. In 1938, Congress passed the
Federal Juvenile Delinquency Act (FJDA), ch. 486, 52 Stat. 764, 766. It provided for
anyone 17 or under who violates federal law (unless the offense was punishable by
death or life imprisonment) to be “prosecuted as a juvenile delinquent.” § 2, 52 Stat.
at 765. Such a person was to be “prosecuted by information on the charge of juvenile
delinquency” and not prosecuted for the underlying federal offense. Id. If found
“guilty of juvenile delinquency,” the juvenile was to be sentenced under juvenile-
specific conditions. § 4, 52 Stat. at 765. A 1948 amendment clarified the contrast
between juvenile and adult proceedings. Act of June 25, 1948, ch. 403, 62 Stat. 683,
857. Notably, in a juvenile proceeding, “no criminal prosecution shall be instituted
for the alleged violation.” § 5032, 62 Stat. at 857.

       In 1974, Congress amended the Act’s definition of “juvenile” and clarified how
juveniles above a certain age may be prosecuted as adults for committing certain
serious offenses. Act of Sept. 7, 1974, Pub. L. No. 93-415, ch. 403, sec. 501–02,
§§ 5031–5032, 88 Stat. 1109, 1133–34. The 1974 amendment also made clear that
a juvenile proceeding results in the juvenile being “adjudicated delinquent.” § 507,
88 Stat. at 1136. Congress has amended the Act since 1974, but its core distinction
between juvenile adjudication and adult prosecution remains. The Act currently
defines “juvenile delinquency” as “the violation of a law of the United States
committed by a person prior to his eighteenth birthday which would have been a
crime if committed by an adult or a violation by such person of [certain juvenile-
specific firearms offenses].” 18 U.S.C. § 5031. And though the juvenile’s actions
become part of his or her official record, the Act does not speak of the juvenile as
being “convicted,” but rather of his being “adjudged delinquent.”Id. § 5032; see also
id. § 5039 (“No juvenile committed, whether pursuant to an adjudication of



                                         -4-
delinquency or conviction for an offense, to the custody of the Attorney
General . . . .”).

       Our cases have long recognized this distinction. In Fagerstrom v. United
States, we said that “[t]o be adjudged a juvenile delinquent . . . under the Juvenile
Delinquency Act, is not to be convicted of or sentenced for a crime. The very purpose
of the Act is to avoid the prosecution of juveniles as criminals.” 311 F.2d 717, 720
(8th Cir. 1963) (citations omitted). In United States v. R.L.C., we noted that “an
adjudication of juvenile delinquency under 18 U.S.C. § 5031 is a determination of
status rather than a criminal conviction.” 915 F.2d 320, 325 n.2 (8th Cir. 1990); see
also United States v. Juvenile L.W.O., 160 F.3d 1179, 1182 n.4 (8th Cir. 1998)
(“[U]nder the federal statutes a juvenile is not adjudicated to be guilty as a criminal;
rather, he is adjudicated to be a juvenile delinquent.”).3 The Tenth Circuit has pointed
out that “[t]he purpose of the federal juvenile delinquency proceeding is to remove
juveniles from the ordinary criminal process in order to avoid the stigma of a prior
criminal conviction.” United States v. Brian N., 900 F.2d 218, 220 (10th Cir. 1990).
This distinction also tracks the Black’s Law definition of “conviction,” which
involves being found “guilty of a crime.” Conviction, Black’s Law Dictionary (10th
ed. 2014).

      Thus, when Congress passed the first version of § 2252 in 1978, federal law
considered juvenile-deliquency adjudications substantively different from criminal
convictions. See Protection of Children Against Sexual Exploitation Act of 1977,
Pub. L. No. 95-225, 92 Stat. 7 (1978).



      3
       We recognize that some of our precedents loosely refer to juvenile
adjudications as convictions. See, e.g., United States v. B.A.D., 647 F.3d 772, 773
(8th Cir. 2011); United States v. J.H.H., 22 F.3d 821, 823 (8th Cir. 1994). But see
United States v. Juvenile P.W.M., 121 F.3d 382, 383 (8th Cir. 1997) (using proper
terminology).

                                          -5-
      Congress has taken care in other enactments to expressly mention juvenile-
delinquency adjudications when it intends those adjudications to be counted as
“convictions” that increase criminal punishment or impose special burdens. In the
Armed Career Criminal Act, for example, Congress specified that “the term
‘conviction’ includes a finding that a person has committed an act of juvenile
delinquency involving a violent felony.” 18 U.S.C. § 924(e)(2)(C). In the Sex
Offender Registration and Notification Act, Congress specified that “[t]he term
‘convicted’ or a variant thereof, used with respect to a sex offense, includes
adjudicated delinquent as a juvenile for that offense” subject to certain limitations.
42 U.S.C. § 16911(8). And in a provision of the Violent Crime Control and Law
Enforcement Act allowing increased sentences for certain crimes involving street
gangs, Congress specified that “‘[c]onviction’ includes a finding, under State or
Federal law, that a person has committed an act of juvenile delinquency involving a
violent or controlled substances felony.” 18 U.S.C. § 521(a). Other statutes, though,
such as 18 U.S.C. §§ 2252(b), 2252A(b), and 21 U.S.C. § 841(b), do not mention
juvenile-delinquency adjudications.4

       To read prior conviction as embracing juvenile-delinquency adjudications
would require “[d]rawing meaning from silence,” which is “particularly inappropriate
where Congress has shown that it knows how to direct sentencing practices in express
terms.” Dean v. United States, 137 S. Ct. 1170, 1177 (2017) (alteration in original)
(internal quotation marks omitted) (quoting Kimbrough v. United States, 552 U.S. 85,


      4
         See United States v. Huggins, 467 F.3d 359, 361 (3d Cir. 2006) (contrasting
18 U.S.C. § 924(e)(2)(C) with 21 U.S.C. § 841(b)(1)(B), and concluding that the
latter’s use of “prior conviction” does not reach juvenile adjudications); United States
v. Peyton, 716 F. Supp. 2d 1, 2–3 (D.D.C. 2010) (same); see also United States v.
Graham, 622 F.3d 445, 459–60 (6th Cir. 2010) (noting that the contrast between
§ 924(e) and § 841(b)(1)(A) “could support an argument that juvenile-delinquency
adjudications were not intended to be counted” under § 841(b)(1)(A), but declining
to decide the issue because it was not presented).

                                          -6-
103 (2007)). In the statutes above defining conviction to include juvenile-delinquency
adjudications, “Congress has shown just that.” See id. Congress could easily have
said that, like criminal convictions for sexual abuse, juvenile-delinquency
adjudications for sexual abuse triple the mandatory minimum sentence under
§ 2252(a)(2). See id. But it did not. The fact that juvenile-delinquency adjudications
are expressly “convictions” in some statutes indicates that “Congress has been aware
of a clear way” to trigger mandatory minimum sentences with juvenile-delinquency
adjudications, see id. at 1178, even though Congress has never amended § 2252 to
provide such a trigger.

        There is arguably contrary authority, but it is distinguishable or unpersuasive.
Woodard held that “a juvenile adjudication may be considered a prior conviction
under 18 U.S.C. § 2252(b),” but Woodard did not address the FJDA and our historical
distinction between juvenile-delinquency adjudications and adult convictions. 694
F.3d at 953. Storer held that a Florida felony nolo contendere plea, which resulted
in a finding of guilt with adjudication withheld, was an enhancement-triggering
conviction under § 2252A(b)(2). 413 F.3d at 922. Yet Storer and the cases on which
it relied did not involve juvenile-delinquency adjudications, but rather adult deferred
adjudications or suspended sentences. See id. at 921–22. Unlike juvenile-delinquency
adjudications, these state-law forms of adult adjudication lack a comprehensive
federal analogue like the FJDC.

      In United States v. Acosta, the Eleventh Circuit held that a New York “youthful
offender” adjudication was a sentence-enhancing conviction under 21 U.S.C.
§ 841(b)(1)(A). 287 F.3d 1034, 1037 (11th Cir. 2002). This statute, like 18 U.S.C.
§ 2252(b)(1), does not define or limit “conviction.” Based on Eleventh Circuit
precedent, the court concluded that “a plea of nolo contendere in Florida state court
with adjudication withheld is a conviction that supports a section 841 sentence
enhancement.” Id. That court also considered that the policy of juvenile adjudications



                                          -7-
was to provide mercy to young offenders, not a legal advantage to adult recidivists.
Id.

       Acosta’s approach is unpersuasive here. As we have said, the FJDA speaks to
juvenile-delinquency adjudications in a way that no federal statute speaks to adult
deferred adjudications. So the analogy to adult deferred adjudications breaks down.
Also, as the Second Circuit later clarified, the New York youthful offender process
at issue in Acosta begins with a conviction, which is then “deemed vacated and
replaced by a youthful offender finding” under certain conditions. United States v.
Sampson, 385 F.3d 183, 194 (2d Cir. 2004) (quoting N.Y. Crim. Proc. Law
§ 720.20(3)). The Second Circuit reserved judgment on “whether other juvenile
adjudications, such as juvenile delinquency findings (entered in family court), could
qualify as final felony convictions under Section 841(b).” Id. at 195 n.8.5

      Because federal law distinguishes between criminal convictions and juvenile-
delinquency adjudications, and because § 2252(b)(1) mentions only convictions,
juvenile-delinquency adjudications do not trigger that statute’s 15-year mandatory
minimum sentence.

                               III. Conclusion
      Accordingly, we vacate Gauld’s sentence and remand for resentencing.
                     ______________________________




      5
        We likewise reserve judgment on whether juvenile offenses that result in
actual convictions would trigger an enhanced statutory sentence under § 2252(b)(1).
Here we deal only with juvenile offenses that result in juvenile-delinquency
adjudications.

                                         -8-